Case 8:19-cv-01901-JLS-JDE Document 48 Filed 01/13/21 Page 1 of 1 Page ID #:2223



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 10
       HAMID ZEHTAB,                           Case No.: 8:19-cv-01901-JLS-JDE
 11
 12                      Plaintiff,
       vs.                                     ORDER GRANTING JOINT
 13                                            STIPULATION AND DISMISSAL OF
       UNUM GROUP, a Delaware                  ENTIRE ACTION WITH PREJUDICE
 14    corporation; PROVIDENT LIFE AND
       ACCIDENT INSURANCE
 15    COMPANY, a Tennessee corporation;
       and DOES 1 to 10, inclusive,
 16
 17                      Defendants.
 18
 19
 20          Having reviewed the parties’ stipulation, the Court DISMISSES this matter in
 21    its entirety WITH PREJUDICE. Each side to bear its own attorneys’ fees and costs.
 22
 23          IT IS SO ORDERED.
 24
       Dated: January 13, 2021              __________________________________
 25
                                            HON. JOSEPHINE L. STATON
 26                                         UNITED STATES DISTRICT JUDGE
 27
 28


                                              -1-
